ADAMS, Circuit Judge,
concurring.
Because the panel opinion discusses many issues not raised by this appeal, it is necessary, I believe, to restate the decisive^ question that is before us: Are the interests of the trustees of the pension fund sufficiently congruent with those of Local 590 to justify holding the trustees bound by the results of the arbitration in which the union alone participated? I join in the majority’s result because I agree that the answer to this question is no. Given the divergence of interests between a union and the trustees of a pension fund, as recognized in Trustees of Local 478 Trucking and Allied Industries Pension Fund v. Siemens Corp., 721 F.2d 451, 457 (3d Cir.1983), to treat the two parties as being in privity would contravene the common law of judgment preclusion as well as the due process clause.
Nonetheless, I do not join in the panel opinion because of the declarations it sets forth that seem to me wholly unnecessary to the decision of this case. For example, the discussion of the issues concededly not presented, see majority op. at 896-898, goes beyond what is needed to clarify the question that is presented; it amounts to a series of answers to hypothetical questions concerning arbitration and federal labor law. This appeal does not require the Court to “define the outer reach of the federal labor law policy of binding members of a bargaining unit to bargained-for, dispute-resolution mechanisms,” At 896, and I think it is inappropriate for the Court to reach out to do so.
The majority opinion also offers the sweeping conclusion that, “None of the policies that have been identified as favoring arbitral resolutions in the collective bargaining context apply to this case.” At 897 (emphasis added). But the amenability to arbitration of the underlying dispute over the existence of the collective bargaining agreement is not controverted here. The underlying dispute already has been arbitrated by Local 590, and our sole task is to decide whether the results of that arbitration bind the trustees of the pension plan. I respectfully submit that to answer that question, we need not predict how the Court might adjudicate a number of other complex issues of labor law.